PETROPLUS, JUDGE:
This claim is an outgrowth of the same facts and circumstances surrounding the claim of Charles Gravely vs. Department of Highways, Claim No. D-580, heretofore decided favorably for the claimant by this Court in an opinion written by Judge W. Lyle Jones of this Court on January 23, 1973. Respondent has admitted the allegations contained in the Claimant’s “Notice of Claim” and the damages have been accepted as reasonable. Claimant’s automobile trav-elling on U. S. Route 60 was damaged by a loose plate which was placed over a hole by the Department of Highways. An award is accordingly made in the amount of $437.13.
Award of $437.13.